DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 12-13-2021. As directed, claims 1, 5, and 19-20 have been amended, claims 8-9, 15-18, 26-28, and 33-41 have been previously cancelled. Thus, claims 1-7, 10-14, 19-25, 29-32, and 42-43 are currently pending.

Response to Amendment
Applicant has amended claims 1, 5, and 19-20 to address minor informalities, the previously held claim objections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Weyrauch on 1-21-2022.
The application has been amended as follows: 

a flexible tube having a proximal end, a distal end, a flange at the proximal end, an upper portion adjacent to the flange, a lower portion connected to the upper portion and extending to the distal end, and a lumen defined by an inner surface of the flexible tube that extends from the proximal end to the distal end, the upper portion positionable in a patient's mouth with the flange external to the patient's mouth, the distal end able to extend no further than the patient's epiglottis, the upper portion and the lower portion each having a uniform inner diameter and outer diameter, the inner diameter and outer diameter of the upper portion being greater than the inner diameter and outer diameter of the lower portion, wherein the inner surface of the flexible tube forms a radial shoulder at a transition between the upper portion and the lower portion, and at least a portion of the flange has an outer diameter that is greater than an outer diameter of the upper portion; 
and a tubular support an end in contact with the radial shoulder, and an inner tubular surface to allow airflow from the proximal end to the distal end of the flexible tube.
10. (Cancelled)
43. (Cancelled)

Allowable Subject Matter
Claims 1-7, 11-14, 19-25, 29-32, and 42 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, McMurray, discloses certain aspects of claim 1 including an oral airway (100) (Col. 2, lines 59-60; Fig. 1A) comprising: 
a flexible tube (115) (Col. 2, lines 61-62; Col. 3, lines 9-11; Fig. 1A) having a proximal end (135) (Col. 3, lines 11-16; Fig. 3), a distal end (140) (Col. 3, lines 20-23; Fig. 3), a flange (125) at the proximal end (135) (Col. 3, lines 24-28; Figs. 3 and 9B), an upper portion adjacent to the flange (125) (see annotated Fig. 9B below), a lower portion connected to the upper portion and extending to the distal end (140) (see annotated Fig. 9B below and Fig. 3), and a lumen (117) defined by an inner surface of the flexible tube (115) that extends from the proximal end (135) to the distal end (140) (Col. 2, lines 59-62; Col. 3, lines 46-49; Figs. 1B, and 9A-B), the upper portion positionable in a patient's mouth with the flange (125) external to the patient's mouth (Col. 4, lines 15-22; Fig. 10; see annotated Fig. 9B below), the distal end (140) able to extend no further than the patient's epiglottis (205) (Col. 4, lines 15-22; Fig. 10), the upper portion having a uniform inner and outer diameter (see Table in Cols. 3-4; depending on the size of oral airway selected, the inner and outer diameter of the tube is uniform along its length), wherein at least a portion of the flange (125) has an outer diameter that is greater than an outer diameter of the upper portion (Fig. 2; see annotated Fig. 9B below); 
and a tubular support (130) positioned within the upper portion (Col. 3, lines 9-12; Figs. 2 and 9A-B; see annotated Fig. 9B below), the tubular support (130) having an outer diameter sized to fit in the lumen (117) of the upper portion (Col. 3, lines 11-18; Figs. 9A-B; see annotated Fig. 9B below), the tubular support (130) further having an inner tubular surface to 

    PNG
    media_image1.png
    236
    550
    media_image1.png
    Greyscale

McMurray fails to disclose that the inner and outer diameter of the upper portion are greater than the inner and outer diameter of the lower portion.
However, Rohl teaches an oral airway device (100) including a tube (102) wherein the inner and outer diameter of the tube (102) tapers along its length such that the upper portion (“proximal end” per paragraph 43) of the tube (102) has a greater inner and outer diameter than the inner and outer diameter of the lower portion (“distal end” per paragraph 43) (paragraph 42, lines 1-6; paragraph 43, lines 1-4). Rohl indicates that including a taper along the length of the tube can provide increased flexibility at the lower portion of the tube (paragraph 36, lines 12-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible tube disclosed by McMurray in view of Rohl such that the inner and outer diameter of the tube tapers along its length, giving rise to a tube with an upper portion that has a greater inner and outer diameter than the lower portion in order to increase the flexibility of the lower portion of the tube.
In addition, McMurray discloses certain aspects of claim 19 including an oral airway (100) (Col. 2, lines 59-60; Fig. 1A) comprising: 

and a tubular support (130) having a third length approximating the first length (as previously defined, the upper portion length is the length of the insertion end 130 of the connector 105, thus the tubular support 130 has the same length as the upper portion), the tubular support (130) having an outer diameter that is sized to fit in the first inner diameter of the upper 

    PNG
    media_image1.png
    236
    550
    media_image1.png
    Greyscale

McMurray fails to disclose that the lumen of the lower portion has a second diameter less than the first diameter so as to define a radial shoulder at the intersection of the upper and lower portions, and that the tubular support has an inner diameter generally the same as the inner diameter of the lower portion of the tube.
However, Rohl teaches an oral airway device (100) including a tube (102) wherein the inner diameter of the tube (102) defining a lumen, tapers along its length such that the upper portion (“proximal end” per paragraph 43) of the tube (102) has a lumen with a greater inner diameter than the inner diameter of the lumen of the lower portion (“distal end” per paragraph 43) (paragraph 42, lines 1-6; paragraph 43, lines 1-4). Rohl indicates that including a taper along the length of the tube can provide increased flexibility at the lower portion of the tube (paragraph 36, lines 12-15).

However, while Rohl renders obvious the presence of a taper along a flexible tube used for an oral airway, Rohl either indicates that the taper happens along the entire length of the tube (see paragraph 43), or separately indicates an embodiment with three distinct uniform diameters (560, 570, 580 in paragraphs 82-84), however the taper between an upper portion and an intermediary portion cannot be taken to be the transition between the upper and lower portions as claimed because the analogous tubal support in Rohl does not interface with the claimed radial shoulder defined as the intersection between the upper and lower portions.
Therefore, the claimed limitations of independent claims 1 and 19 specifying the placement of a radial shoulder at the transition between the upper and lower portions of the tube and the interfacing of this component with the tubular support are not anticipated and/or rendered obvious by the prior art.
Further, while the prior art made of record renders obvious the combination of a flexible tube shaped to define proximal and distal ends, an upper portion with a flange, a lower portion, a lumen, and a support as defined previously with respect to claims 1 and 19, the prior art of record fails to anticipate and/or render obvious these aforementioned claim limitations alongside of a tubular connector having a first portion and a second portion and a lumen therethough, the second portion having an outer diameter that is smaller than that of the first portion, the second portion being connectable within the tubular sleeve, the first portion being connectable to a 
Additionally, Waldron (US 2013/0025601) is cited for its configuration as illustrated in Figures 5-6 which shows a flexible tube (56) including a radial shoulder between elements 40 and 74, where element 74 contains a tubular support 18. However, the relied upon portion does not interface the patient’s mouth, and still further the diameter (either inner or outer) of the upper portion at element 74 is not uniform along its length.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785